                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                 DIANE L. HOUK
ANDREW G. CELLI, JR.                              ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF                600 FIFTH AVENUE AT ROCKEFELLER CENTER                 EMMA L. FREEMAN
                                                      10TH FLOOR
JONATHAN S. ABADY                                                                                DAVID BERMAN
                                              NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                    HARVEY PRAGER
ILANN M. MAAZEL                                                                                SCOUT KATOVICH
                                                 TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                             MARISSA BENAVIDES
                                                 FAX: (212) 763-5001
DANIEL J. KORNSTEIN                                                                             NICK BOURLAND
                                                  www.ecbawm.com
O. ANDREW F. WILSON                                                                          ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                             ANANDA BURRA
DEBRA L. GREENBERGER                                                                               MAX SELVER
ZOE SALZMAN                                                                                     VIVAKE PRASAD
SAM SHAPIRO                                                                                       NOEL R. LEÓN




                                                              June 30, 2021
   By ECF

   The Honorable Edward R. Korman
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

           Re:      Scott et al. v. Quay et al., 19-cv-01075 (ERK) (PK)

   Dear Judge Korman:

           This office represents the Plaintiffs and the Class in the above-captioned action. Plaintiffs
   write to request that the Court: (1) unseal Plaintiffs’ Reply Memorandum of Law in Further
   Support of Plaintiffs’ Motion for Class Certification (the “Reply”), previously filed under seal on
   May 6, 2021, and (2) grant leave to Plaintiffs to file on the public docket an unsealed and
   undesignated version of an exhibit to the Reply, Exhibit 1, which was also filed under seal on May
   6, 2021. See ECF No. 132.

          The reason for this request is that, pursuant to the June 24, 2021 Order of Magistrate Judge
   Kuo denying Defendant’s motion for a protective order, Exhibit 1 to the Reply—a Bureau of
   Prisons After Action Report (“AAR”)—is no longer designated as “Confidential” or “Attorneys’
   Eyes Only.”

           Plaintiffs originally sought the Court’s permission to file the Reply and Exhibit 1 under
   seal because the Reply discussed the AAR and Exhibit 1 consisted of the AAR, which Defendants
   had designated as “Confidential” and “Attorneys’ Eyes Only” under the parties’ Protective Order.
   Plaintiffs challenged the AAR’s designation. See ECF Nos. 126 (joint letter describing challenge),
   135 (Defendant’s motion pursuant to Fed. R. Civ. P. 26(c)), 137 (Plaintiffs’ reply in opposition).
   After reviewing the parties’ written submissions and hearing argument, Judge Kuo denied
   Defendants’ motion for a protective order and ruled that the AAR’s “Confidential” and “Attorneys’
   Eyes Only” designations should be removed. See June 24, 2021 Order. On June 24, Defendant
   produced to Plaintiffs a copy of the AAR without the “Confidential” and “Attorneys’ Eyes Only”
   designations, per Judge Kuo’s order.
EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
Page 2


        As there is no longer any rationale for the unredacted version of Plaintiffs’ Reply or Exhibit
1 to remain sealed, Plaintiffs respectfully request that the Court unseal the Reply and grant leave
to Plaintiffs to file on the public docket the undesignated version of the AAR as a replacement for
Exhibit 1 to the Reply. Defendants do not object to Plaintiffs’ request.


                                                      Sincerely,

                                                           /s/
                                                      Sonya Levitova
                                                      Scout Katovich
                                                      Katherine Rosenfeld
                                                      O. Andrew F. Wilson

Cc: All Counsel of Record (via ECF)
